Citation Nr: 1029369	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess 10 percent for a service-
connected psychiatric disorder.

2.  Entitlement to service connection for a testicular disorder.

3.  Entitlement to service connection for a brain disorder.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran had verified active duty from April 1981 to April 
1985 and from March 1987 to September 1991.  He also served 
nearly 4 years active duty prior to 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction has since been returned ot the RO in 
Atlanta, Georgia.  

The issue of entitlement to a rating in excess of 10 percent for 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed testicular disorder.

2.  The Veteran does not have a diagnosed brain disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a testicular disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a brain disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to the Veteran's service connection claims, VA's 
notice requirements were fulfilled by letters issued in August 
2006 and June 2007, which advised the Veteran of the criteria for 
establishing service connection and which were sent prior to the 
initial adjudication of the Veteran's claims.  

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's service and VA 
treatment records have been obtained, and the Veteran has not 
identified any records as relevant that have not been obtained.  
However, the Veteran was not provided with VA examinations in 
conjunction with his service connection claims, as VA's duty to 
provide an examination is not triggered in the absence of medical 
evidence of current diagnoses of the claimed disabilities.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was 
also offered the opportunity to testify at a hearing before the 
Board, but he ultimately declined.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Service Connection Claims

The Veteran contends that he has a current brain disorder 
secondary to a prescription medication he has taken to treat his 
service-connected psychiatric disability.  The Veteran also 
contends that he has a testicular disorder (referred to as 
testicular swelling and a left testicle condition) that had its 
onset in service and has continued since his discharge from 
service.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder, or to the extent a non-service connected 
disability is increased in severity by a service connected 
disability.  38 C.F.R. § 3.310(a) (2009).

The Veteran's service treatment records fail to reference any 
diagnosed brain or other neurologic disorder.  Moreover, while 
the Veteran's service treatment records are replete with the 
Veteran's genitourinary complaints, including testicular pain, no 
related disability was diagnosed during service, the Veteran's 
complaints were ultimately assessed as psychiatric 
(psychosomatic) in nature.

Moreover, the Veteran's recent treatment records also fail to 
reference that the Veteran has been diagnosed with either a brain 
or testicular disorder.  As outlined above, the threshold inquiry 
when determining eligibility for service connection is evidence 
of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that in the absence of proof of a 
present disability, there can be no valid claim).  

The Board has considered the lay evidence of record when 
adjudicating the Veteran's service connection claims, including 
the Veteran's assertions that he suffers from both a brain 
disorder secondary to a psychiatric medication administered to 
treat his service-connected psychiatric disability and a 
testicular condition, manifested by pain and swelling.  However, 
while the Veteran is competent to report his testicular and 
neurologic symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required), he is not competent to diagnose those symptoms as 
manifestations of a disease, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons, such as the 
Veteran, are not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or medical 
causation).  

As the medical evidence of record fails to reflect that the 
Veteran has been diagnosed with either a brain or testicular 
disorder, a basis for granting service connection has not been 
presented, and the Veteran's appeal of these claims is therefore 
denied.

ORDER

Service connection for a testicular disorder is denied.

Service connection for a brain disorder is denied.


REMAND

While the Board regrets any resulting additional delay in the 
adjudication of the Veteran's psychiatric disability increased 
rating claim, the Board concludes that further evidentiary 
development is warranted before the claim may be decided.

By way of background, the Veteran was awarded service connection 
for a psychiatric disability after he repeatedly complained of 
testicular pain during service, and despite extensive medical 
observation and testing, no known etiology for the Veteran's 
reported testicular pain was discovered.  The Veteran was 
subsequently diagnosed with a chronic, somatic type, delusional 
disorder manifested by testicular pain during service and was 
thereafter awarded service connection for this disability, which 
has been assessed as 10 percent disabling since that time.  

In conjunction with his instant increased rating claim, received 
by VA in May 2006, the Veteran was afforded a psychiatric 
examination for VA purposes in March 2007.  The examination 
report reflects that the psychiatrist-examiner ultimately 
concluded that while the Veteran had been previously diagnosed 
with a delusional or conversion disorder, the examiner stated 
that the Veteran's current symptoms were more accurately 
characterized by a diagnosis of an adjustment disorder with an 
anxious mood, secondary to his economic and occupational 
problems.  In support of this change in diagnosis, the examiner 
noted that the Veteran was not psychotic; did not report having 
any delusions; and was not currently paranoid, responding to 
internal stimuli, bizarre, or difficult to interview.  The 
examiner then assigned a Global Assessment Functioning (GAF) 
score of 80 and opined that there was no major mental illness 
evident at the time of the Veteran's examination; rather, his 
symptoms were indicative of an adjustment disorder secondary to 
his current difficulties maintaining employment.  The examiner 
further opined that the Veteran did not exhibit any mental 
impairment that would interfere with his activities of daily 
living and that the Veteran was able to establish and maintain 
work/school and social relationships, was able to follow 
commands, and posed no threat of persistent danger to himself or 
others.

The following month, in April 2007, the Veteran was evaluated by 
a VA psychologist in conjunction with an intake assessment for 
mental health treatment.  At the conclusion of this extensive 
evaluation, the VA psychologist diagnosed the Veteran with 
recurrent major depressive disorder with a congruent mood and 
psychotic features; anxiety disorder not otherwise specified 
(NOS); somatic type delusional disorder; panic and conversion 
disorders by history; and rule-out paranoid-type schizophrenia 
and schizoaffective disorder.  The psychologist subsequently 
assigned a GAF score of 40.  

Subsequent VA treatment records, the most recent of which is in 
2008, assess the Veteran's psychiatric disorder as 
schizoaffective disorder and note his reported paranoid ideations 
and obvious psychosis.

Given the significant discrepancy between the VA examiner's 
assessment of the Veteran's psychiatric condition in March 2007 
and the assessment by a VA psychologist in April 2007, the Board 
concludes that a new VA examination is warranted to assess the 
current severity of the Veteran's service-connected psychiatric 
disability and to reconcile the disparate assessments of his 
condition in 2007.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from October 2008 to the 
present.

2.  Next, the Veteran should be scheduled for 
an appropriate VA examination to determine 
the current severity of his service-connected 
psychiatric disorder.  

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and such review should be 
noted in the examination report.  The 
examiner's review of the claims file should 
include consideration of both the report of 
the Veteran's March 2007 examination for VA 
purposes, during which the examiner opined 
that the Veteran did not exhibit any signs of 
psychosis or mental illness and assigned a 
GAF score of 80, and the April 2007 VA 
psychological treatment record, during which 
the VA psychologist noted evidence of 
depression, anxiety, and psychosis; diagnosed 
the Veteran with several related psychiatric 
disabilities; and assigned a GAF score of 40.  
The examiner is asked to reconcile these two 
disparate assessments of the Veteran's 
psychiatric state and to assess the current 
severity of the Veteran's service-connected 
psychiatric disability.

The examination report also should include 
the examiner's opinion as to whether the 
Veteran's service-connected psychiatric 
disability renders the Veteran unemployable.  

3.  Then, re-adjudicate the Veteran's claim.  
If the action remains adverse to the Veteran, 
provide him with a supplemental statement of 
the case and allow an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


